Citation Nr: 1213926	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  05-10 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right knee disability. 

2.  Entitlement to service connection for left knee disability. 

3.  Entitlement to service connection for right foot disability. 

4.  Entitlement to service connection for left foot disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from July 1980 to February 1993 including service in the Southwest Asia theater of operations from December 1990 to February 1992.  His awards include a Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

A December 2008 Board decision denied service connection for hearing loss of the left ear and remanded the issues currently before the Board for compliance with the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and for a VA examination to obtain a nexus opinion.  

An October 2010 Board decision granted service connection for tinnitus and remanded the issues now on appeal for a VA examination to obtain a nexus opinion.  That grant of service connection for tinnitus was effectuated by a November 2010 rating decision which assigned an initial 10 percent disability rating, all effective June 18, 2003.  The Veteran has not disagreed with the initial rating assigned or the effective date.  As there is no jurisdiction conferring Notice of Disagreement (NOD) as to the downstream elements of effective dates or compensation levels, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Board also notes that the November 2010 rating decision reflects that a 100 percent schedular rating is assigned for service-connected post-traumatic stress disorder (PTSD) and 20 percent is assigned for the only other service-connected disability of a low back strain with degenerative changes.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the October 2010 Board remand it was noted that the Veteran contended that he experienced disabilities of the knees and feet during his service and thereafter.  In his VA form 9, he specifically stated that his feet were bad because he was an infantryman soldier and had to walk and run during his entire military career and that he was treated for the knees on several occasions during active service.  

In his October 2002 claim, he stated that the pain in his feet began in 1990 before he went to the Gulf and he was treated at Camp Lejune for his feet.  He claimed his problems were directly due to the forced marches with heavy backpacks and all the required running during active service.  

In his October 2002 claim, he stated that a VA physician had told him that all of the "running and humping with heavy backpacks was probably the reason that [his] knees were in this shape."  Because this case must be remanded, the Veteran should be given an opportunity to identify this VA physician and to obtain from that physician a supporting statement.  

The 2010 Board remand noted that the Veteran's service treatment records (STRs) are negative for disability of the knees and feet.  However, the record indicated that he had complained of calluses of both feet since March 1996.  It was further noted that VA outpatient treatment (VAOPT) reports from June 2002 to December 2009 reflect that he was variously treated for and diagnosed with minor degenerative joint disease of the knees, osteoarthritis of the knees, rule out degenerative joint disease, and chronic knee pain.  During this period he had reported that he had left knee pain prior to the Gulf War, that left knee pain began in 1993, that he had foot pain since 1989 and that he had bilateral foot pain during the Gulf War and since that time. 

On VA examination in May 2004 the Veteran reported that he had knee joint pain since 1989 and foot pain since 1990.  He was diagnosed with bilateral hallux valgus, bilateral mild bunions, bilateral plantar fasciitis and status post patellofemoral syndrome of the left and right knees with residual pain and without current x-ray findings of degenerative change.  

On VA examination in October 2009 the Veteran reported that the onset of his bilateral knee and bilateral foot disabilities was in 1990.  He was diagnosed with bilateral hallux valgus deformity, bunion, plantar fasciitis and bilateral patellofemoral syndrome.  The examiner opined that it was less likely as not that the left and right hallux valgus, bunion and plantar fasciitis were related to the Veteran's military service.  The examiner explained that there was no evidence in the medical record that the Veteran had problems with the left or right foot, there were no visits for these conditions and there was no report or findings of these conditions on any of the physical examinations.  She also opined that it was less likely as not that the left and right knee conditions were related to the Veteran's military service.  With respect to the Veteran's left knee, the examiner explained that there was no evidence in the medical record that the Veteran had problems with his left knee, there were no visits for this condition and there were no complaints or evaluation for the left knee on any of the physical exams.  With respect to the Veteran's right knee, the examiner explained that there was no evidence in the medical record that the Veteran had problems with his right knee, there were no visits for this condition and there was no complaint or findings for the "left knee" on any of the physical examinations. 

In the October 2010 Board remand it was noted that the Veteran's awards and decorations include a Combat Action Ribbon and that he participated in Operation Desert Storm/Shield form December 1990 to February 1992.  As the evidence of record supports a finding that the Veteran was engaged in combat during his active duty service, the Board found that the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) were for application.  The Board accepted as credible satisfactory lay evidence that the Veteran suffered from foot problems during his combat service. 

Accordingly, the case was remanded in October 2010 for a VA nexus examination to address whether the Veteran had current disability(ies) of the knees and feet and, if so, whether it was at least as likely as not (50 percent or greater probability) that such conditions had their onset: (1) during the Veteran's period active duty from July 1980 to February 1993; or (2) during his participation in combat during Operation Desert Storm/Shield from December 1990 to February 1992? 

The Veteran's claim files and medical records were reviewed by a VA physician in April 2011 for an opinion as to whether the claimed disabilities of the knees and feet were related to military service in light of the medical evidence of: (1) currently diagnosed bilateral knee disabilities and bilateral foot disabilities; (2) the Board's acceptance that the Veteran suffered from foot problems during his combat service as credible satisfactory lay evidence; and (3) the Veteran's reports in the record since March 1996 of bilateral foot problems. 

The VA physician stated, in April 2011, that the current diagnoses were bilateral patellofemoral syndrome, "bilateral hallux valgus deformity (also commonly known as bunions); bilateral plantar fasciitis."  It was stated it was less likely than not that the bilateral patellofemoral syndrome, bilateral hallux valgus deformity (also commonly known as bunions); bilateral plantar fasciitis had their onset during military service from July 1980 to February 1993; or during his participation in combat during Operation Desert Storm/Shield from December 1990 to February 1992.  

The rationale was that notwithstanding the Board's acceptance that the Veteran had problems with his feet during combat service as being credible satisfactory lay evidence along with the reports in the record since March 1996 of bilateral foot problems, there remained no evidence in the STRs supporting either a foot or knee disability.  As had been noted in the Board's 2010 remand, the initial report in the record of either problem was in March 1996 for bilateral foot problems, with references there to knee problems beginning after that point in time.  This time frame was clearly well after one year beyond the Veteran's separation in 1993, which supported the opinion that neither period of service from July 1980 to February 9913 nor his participation in combat in Operation Desert Shield/Storm from December 1990 to February 1992 resulted in the development of either his knee or his foot problems.  It was furthermore medically unlikely that the Veteran would have had demonstrable evidence of either the current knee for foot problems for any significant amount of time prior to the first documentation of such problems in the record, in March 1996, due to the nature of these problems.  In other words, it was more likely than not that the Veteran would have by necessity sought medical attention during the time period in question due to the degree of associated symptoms, which would thus have been documented in the records.  

The VA physician further stated that although it was understandable that the Veteran might perceived that his history of running and carrying heavy backpacks during the specified time periods subsequently resulted in the problems listed above with his knees and feet, the time frame during which these conditions are reported to have occurred is the issue at hand.  His allegations as to when these conditions began are simply not supported by the objective nature of the records, which in the opinion of this reviewer supersedes the Veteran's lay statements.  Additionally, subjective conditions, such as pain, are not objectively quantifiable and, thus, are not thought to be allowed in consideration for rating purposes.  Lastly, despite the Board's acceptance of his combat conditions as being potentially responsible for his foot conditions, the exposure to such combat conditions alone cannot be considered as the only factor in the development of the Veteran's foot problems.  Many other veteran's were presumably exposed to identical combat conditions during the same period of time and have not subsequently developed similar foot problems since combat exposure, based upon relative numbers of applications for benefits.

The VA physician further stated that the rational for these opinions was based upon review of the available records of the Veteran, along with medical literature articles referenced and on personal clinical experience and expertise.  The physician further stated that according to the body of medical literature (Clinical Sports Medicine, 2010 July; 29 (3); 379-98) there was not a consensus as to a common identifiable etiology for patellofemoral syndrome.  According to the body of medical literature, there were a number of potential causes for both hallux valgus deformity (also commonly known as bunions) and bilateral plantar fasciitis, but there is no specific singular etiology identified for either.  

The Veteran's service representative has submitted into evidence, together with a waiver of initial RO consideration of the evidence, an article obtained from the internet which relates to PTSD.  In the adjunct Informal Hearing Presentation of April 2012 it was stated that the article shows that those with PTSD were more likely to experience physical health problems, including pain.  It was also alleged that the April 2011 VA opinion was inadequate because it did not address whether the Veteran's service-connected low back strain with degenerative changes could have cause or aggravated the claimed disabilities of the knees and feet.  Thus, it was requested that the case be remanded to determine whether the claimed knee and feet disabilities were to the service-connected PTSD and low back strain or aggravated by these service-connected disorders.  

The Board observes that patellofemoral pain syndromes (chondromalacia of patella, retropatellar pain syndromes, patellofemoral syndrome) are a group of disorders characterized by anterior knee pain between the patella and the femur, especially on climbing or descending stairs or on squatting.  There may be deep tenderness on palpation and pressure on the patella, crepitus on motion, a grinding sensation behind the patella, and occasionally swelling.  68 Fed. Reg. 7018 (February 11, 2003). 

Initially, the Board notes that the comment by the April 2011 VA physician that pain is not considered in rating service-connected disabilities is incorrect.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); Hicks v. Brown, 8 Vet. App. 417 (1995); Powell v. West, 13 Vet. App. 31 (1999); and Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Board does not agree that the April 2011 opinion is inadequate because it did not address the question of service connection on a secondary basis or by secondary aggravation.  See 38 C.F.R. § 3.310(a) and (b).  This is because it was not until the April 2012 Informal Hearing Presentation that it was first alleged that the Veteran's service-connected PTSD or service-connected low back strain with degenerative changes, or both, either caused or aggravated the claimed disabilities of the knees and feet.  Consequently, these questions were not posed in the October 2010 Board remand.  

Nevertheless, to avoid piecemeal litigation and conserve resources, the Board will remand the case to the VA physician that rendered the April 2011 opinion to address these matters.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the VA physician who reportedly informed him that his activities during military service in carrying heavy backpacks was probably the cause of his current disability(ies) of the Veteran's knees.  

The Veteran should be informed that he should seek a written statement or opinion from that physician addressing the Veteran's claims and that any such statement or opinion should be phrased in terms of whether it is more likely than not; as likely as not; or less likely as not that a specific claimed cause or etiology is true.  

2.  The RO/AMC is asked to forward the claims folder to the VA physician that rendered the opinion in April 2011 (and if that physician is not available refer the case to another physician with appropriate expertise) for the purpose of obtaining an opinion as to whether it is as likely as not that the claimed disabilities of the knees and feet are: (1) proximately due to or the result of the Veteran's service-connected PTSD or his service-connected low back strain with degenerative changes, or both; or (2) are aggravated by the Veteran's service-connected PTSD or his service-connected low back strain with degenerative changes, or both.  

The report is to contain a notation that the physician reviewed the claims files and a review of the Veteran's history. 

Please note that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of the evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation. "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship. Please answer the question posed with the use of "as likely", "more likely", or "less likely" language. 

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  In providing the rationale, physician is asked to explain the specific evidence or findings which support his/her conclusions.  The report should be associated with the claims files. 

3.  After the development requested above has been completed to the extent possible, the RO/AMC should once again readjudicate the issues of entitlement to service connection for a right knee disability, a left knee disability, a right foot disability and a left foot disability.  If the determination remains adverse to the Veteran, the RO/AMC should furnish the Veteran and his representative, if any, a supplemental statement of the case and they should be given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

